DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The Double Patenting rejection has been withdrawn in view of the amendments submitted.

Per claim 1, the prior art of Waldspurger et al herein Waldspurger discloses:  a memory; a processor in communication with the memory; a guest operating system (OS) including a device driver; and a hypervisor executing on the processor, wherein the hypervisor is configured to… reserve the contiguous region of guest memory addresses for a future allocation by the device driver, and notify the guest OS that the contiguous region of guest memory addresses is reserved. 
However, Waldspurger alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein the hypervisor is configured to: responsive to a guest reset which occurs after guest memory used by the device driver is fragmented, locate a contiguous region of guest memory addresses according to an amount of memory currently allocated by the device driver, wherein the contiguous region includes at least two memory pages, compact the memory currently allocated by the device driver.
Per claim 10, the prior art of Waldspurger et al herein Waldspurger discloses:  reserving, by the hypervisor, the contiguous region of memory addresses for a future allocation by the device driver; and notifying, by the hypervisor, the guest OS that the contiguous region of memory addresses is reserved. 
However, Waldspurger alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … responsive to a guest reset which occurs after guest memory used by a device driver is fragmented, locating, by a hypervisor, a contiguous region of guest memory addresses according to an amount of memory currently allocated by the device driver, wherein the contiguous region includes at least two memory pages; compacting the memory currently allocated by the device driver.
Per claim 19, the prior art of Waldspurger et al herein Waldspurger discloses:  a memory; a processor in communication with the memory; a guest operating system (OS) including a device driver; and a hypervisor executing on the processor, wherein the hypervisor is configured to… reserve the contiguous region of guest memory addresses for a future allocation by the device driver, and notify the guest OS that the contiguous region of guest memory addresses is reserved. 
However, Waldspurger alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … responsive to a guest reset which occurs after guest memory used by a device driver is fragmented, locate a contiguous region of guest memory addresses according to an amount of memory currently allocated by the device driver, wherein the contiguous region includes at least two memory pages; compact the memory currently allocated by the device driver for a future allocation by the device driver.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138